internal_revenue_service number release date index number -------------------- ------------------------------------- ---------------------------- ----------------------- ------------------------------------ department of the treasury washington dc person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc fip b02 plr-132566-06 date november ---- ------------ --------------------------- ---------------------------- legend taxpayer ---------------------------------------------------------------------- state a a lp llc building b dear ------------ this is in reply to a letter dated date requesting a ruling on behalf of taxpayer you requested a ruling that following the proposed transaction described below taxpayer’s allocable share of rents from building will be disregarded from taxpayer’s gross_income to the extent that it does not exceed taxpayer’s allocable share of lp’s deductions for building lease payments for purposes of determining taxpayer’s gross_income under the income tests of sec_856 and c of the internal_revenue_code facts --------------------------------------------------- ----------------- ------ taxpayer is a state a real_estate_investment_trust reit that has elected under plr-132566-06 sec_856 to be treated as a reit for federal_income_tax purposes taxpayer is the managing general_partner of lp and owns approximately a percent of the outstanding common units of lp lp owns and operates numerous real properties throughout the united_states through business entities classified as partnerships or disregarded entities for federal_income_tax purposes llc a limited_liability_company that is unrelated to taxpayer or lp owns the building and leases it to lp lp operates the building and leases commercial office space in the building to tenants that are also unrelated to taxpayer or lp lp pays rent to llc that is funded by rents that lp receives from the commercial tenants to whom it leases space the rents collected by lp from the commercial tenants annually exceed the rent that lp pays to llc for the building exercise that option following the exercise of the option lp will continue to pay rent on the building to llc that is funded through rents received from the commercial tenants but as a member of llc will be entitled to receive its allocable share of the building rent law and analysis lp holds an option to purchase a b percent interest in llc and proposes to sec_856 provides that at least percent of a reit's gross_income must be derived from among other sources rents_from_real_property must be derived from among other sources rents_from_real_property sec_856 provides that at least percent of a reit's gross_income sec_856 provides that rents_from_real_property include subject_to exclusions provided in ' d a rents from interests_in_real_property b charges for services customarily furnished or rendered in connection with the rental of real_property whether or not such charges are separately_stated and c rent attributable to personal_property leased under or in connection with a lease of real_property but only if the rent attributable to the personal_property for the taxable_year does not exceed percent of the total rent for the tax_year attributable to both the real and personal_property leased under or in connection with the lease sec_1_856-3 of the income_tax regulations provides that a reit that is a partner in a partnership is deemed to own its proportionate share of each of the assets of the partnership and to be entitled to the income of the partnership attributable to that share for purposes of sec_856 the partner’s interest in the partnership’s assets is determined in accordance with the partner’s capital interest in the partnership plr-132566-06 upon exercise of the option taxpayer will be entitled to an allocable share of the income derived by lp from lp’s interest in llc to the extent that lp’s gross_income as a member of llc is derived from the income paid_by lp out of rents from commercial tenants of the building lp’s income may be double counted because it directly earns gross_income from the commercial tenants of the building which is used by lp to pay the building rent to llc thus pursuant to sec_1_856-3 taxpayer would be treated as earning the same gross_income twice accordingly for purposes of determining taxpayer’s gross_income for purposes of the income tests under sec_856 and c taxpayer’s allocable share of gross_income from the building will be disregarded as an item_of_gross_income to the extent of taxpayer’s share of lp’s deductions for rents paid on the building to llc except as specifically ruled upon above no opinion is expressed concerning any federal_income_tax consequences relating to the facts herein under any other provision of the code specifically we do not rule whether taxpayer otherwise qualifies as a reit under part ii of subchapter_m of chapter of the code this ruling is directed only to the taxpayer requesting it taxpayer should attach a copy of this ruling to each tax_return to which it applies sec_6110 of the code provides that this ruling may not be used or cited as precedent sincerely william e coppersmith william e coppersmith chief branch office of associate chief_counsel financial institutions products
